


117 S613 IS: Puppies Assisting Wounded Servicemembers for Veterans Therapy Act
U.S. Senate
2021-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 613
IN THE SENATE OF THE UNITED STATES

March 5, 2021
Mr. Tillis (for himself, Ms. Sinema, Mr. Cramer, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To direct the Secretary of Veterans Affairs to carry out a pilot program on dog training therapy and to amend title 38, United States Code, to authorize the Secretary to provide service dogs to veterans with mental illnesses who do not have mobility impairments.


1.Short titleThis Act may be cited as the Puppies Assisting Wounded Servicemembers for Veterans Therapy Act or the PAWS for Veterans Therapy Act. 2.FindingsCongress makes the following findings:
(1)According to the analyses of veteran suicide published by the Department of Veterans Affairs in August 2016 and titled Suicide Among Veterans and Other Americans and in June 2018 and titled VA National Suicide Date Report— (A)an average of 20 veterans died by suicide each day in 2014;
(B)mental health disorders, including major depression and other mood disorders, have been associated with increased risk for suicide; (C)since 2001, the proportion of users of health care from the Veterans Health Administration with mental health conditions or substance use disorders has increased from approximately 27 percent in 2001 to more than 40 percent in 2014; and
(D)overall, suicide rates are highest among patients with mental health and substance use disorder diagnoses who are in treatment and lower among those who received a mental health diagnosis but were not at risk enough to require enhanced care from a mental health provider. (2)The Department of Veterans Affairs must be more effective in its approach to reducing the burden of veteran suicide connected to mental health disorders, including post-traumatic stress disorder (in this section referred to as PTSD), and new, rigorous scientific research provides persuasive weight to the growing anecdotal evidence that service dogs ameliorate the symptoms associated with PTSD, and in particular, help prevent veteran suicide.
(3)Several organizations have proven track records of training service dogs for veterans with severe PTSD and dramatically improving the quality of life, ability to re-enter society, and, most importantly, the chances of survival of those veterans. 3.Department of Veterans Affairs pilot program on dog training therapy (a)In generalCommencing not later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary shall make grants to one or more appropriate non-government entities for the purpose of assessing the effectiveness of addressing post-deployment mental health and the symptoms of post-traumatic stress disorder (in this section referred to as PTSD) through a therapeutic medium of training service dogs for veterans with disabilities.
(b)Duration of pilot programThe pilot program required by subsection (a) shall be carried out during the five-year period beginning on the date of the commencement of the pilot program. (c)Conditions on receipt of grantsAs a condition of receiving a grant under this section, a non-government entity shall—
(1)submit to the Secretary certification that the entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such code that— (A)provides service dogs to veterans with PTSD; and
(B)is accredited by, or adheres to standards comparable to those of, an accrediting organization with demonstrated experience, national scope, and recognized leadership and expertise in the training of service dogs and education in the use of service dogs; (2)agree to cover all costs in excess of the grant amount;
(3)agree to reaccept or replace the service dog the entity provided to a veteran, if necessary, as determined by the entity and the veteran; (4)provide a wellness certification from a licensed veterinarian for any dog participating in the pilot program under this section;
(5)employ at least one person with clinical experience related to mental health; (6)ensure that veterans participating in the pilot program receive training from certified service dog training instructors for a period of time determined appropriate by the entity and the Secretary, including service skills to address or alleviate symptoms unique to the needs of veterans;
(7)agree to provide— (A)lectures on service dog training methodologies; and
(B)practical hands-on training and grooming of service dogs; (8)agree that in hiring service dog training instructors to carry out training under the pilot program, the entity will give a preference to veterans who have successfully graduated from PTSD or other residential treatment program and who have received adequate certification in service dog training;
(9)agree not to use shock collars or prong collars as training tools and to use positive reinforcement training; (10)agree that upon the conclusion of training provided using the grant funds—
(A)the veteran who received the training will keep the dog unless the veteran and the health care provider of the veteran decide it is not in the best interest of the veteran; (B)if the veteran does not opt to own the dog, the entity will be responsible for caring for and appropriately placing the dog;
(C)the Department of Veterans Affairs will have no additional responsibility to provide for any benefits under this section; and (D)the Department of Veterans Affairs will have no liability with respect to the dog;
(11)provide follow-up support service for the life of the dog, including a contact plan between the veteran and the entity to allow the veteran to reach out for and receive adequate help with the service dog and the entity to communicate with the veteran to ensure the service dog is being properly cared for; and (12)submit to the Secretary an application containing such information, certification, and assurances as the Secretary may require.
(d)Veteran eligibility
(1)In generalA veteran is eligible to participate in the pilot program under this section if the veteran— (A)is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code;
(B)has been recommended to participate in the pilot program by a qualified health care provider or clinical team based on the medical judgment that the veteran may potentially benefit from participating; and (C)agrees to successfully complete training provided by a non-government entity in receipt of a grant under this section.
(2)Relationship to participation in other programVeterans may participate in the pilot program under this section in conjunction with the compensated work therapy program of the Department of Veterans Affairs. (3)Continuing eligibility requirementTo remain eligible to participate in the pilot program under this section, a veteran shall see the health care provider or clinical team of the Department of Veterans Affairs treating the veteran for PTSD not less frequently than once every six months to determine, based on a clinical evaluation of efficacy, whether the veteran continues to benefit from the pilot program.
(e)Collection of data
(1)In generalIn carrying out the pilot program under this section, the Secretary shall— (A)develop metrics and other appropriate means to measure, with respect to veterans participation in the pilot program, the improvement in psychosocial function and therapeutic compliance of such veterans and changes with respect to the dependence of such veterans on prescription narcotics and psychotropic medication; and
(B)establish processes to document and track the progress of such veterans under the pilot program in terms of the benefits and improvements noted as a result of the pilot program. (2)Continued collectionThe Secretary shall continue to collect data under paragraph (1) for each veteran who has continued with the dog he or she has personally trained under the pilot program under this section for a five-year period following the date on which the veteran decides to keep the dog.
(f)GAO briefing and report
(1)BriefingNot later than one year after the date of the commencement of the pilot program under this section, the Comptroller General of the United States shall brief the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives on the methodology established for the pilot program. (2)Report (A)In generalNot later than 270 days after the date on which the pilot program under this section terminates, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.
(B)ElementsThe report required by subparagraph (A) shall include an evaluation of the approach and methodology used for the pilot program under this section with respect to— (i)helping veterans with severe PTSD return to civilian life;
(ii)relevant metrics, including reduction in scores under the PTSD checklist (PCL–5), improvement in psychosocial function, and therapeutic compliance; and (iii)reducing the dependence of participants in the pilot program on prescription narcotics and psychotropic medication.
(g)Service dog training instructor definedIn this section, the term service dog training instructor means an instructor who provides the direct training of veterans with PTSD and other post-deployment issues in the art and science of service dog training and handling. 4.Authority of Secretary of Veterans Affairs to provide service dogs to veterans with mental illnesses who do not have mobility impairmentsSection 1714 of title 38, United States Code, is amended by adding at the end the following new subsection:

(e)The Secretary may provide a service dog to a veteran under subsection (c)(3) regardless of whether the veteran has a mobility impairment..  